MEMORANDUM**
Peter Pototsky appeals pro se the district court’s judgment dismissing his 42 *688U.S.C. § 1983 action arising from the search and seizure of a vehicle owned by Pototsky and the arrest of Pototsky’s son for disorderly conduct. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Bianchi v. Rylaarsdam, 334 F.3d 895, 896 (9th Cir.2003). We affirm.
The district court properly dismissed Pototsky’s claims against the presiding judges in the forfeiture proceedings and in his son’s criminal trial because a state judge is entitled to immunity for judicial actions taken within his jurisdiction. See Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922-23 (9th Cir.2004).
The district court properly dismissed Pototsky’s claims against the state of Arizona because those claims are barred by the Eleventh Amendment. See Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir.1987).
The district court properly dismissed Pototsky’s claims against the Town of Superior and Officer Middleton based on the Rooker-Feldman doctrine. See Bianchi, 334 F.3d at 898-90.
We do not reach issues raised, but not argued, in Pototsky’s opening brief. See Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1182 (9th Cir.2001) (“issues raised in a brief which are not supported by argument are deemed abandoned”).
We also decline to consider contentions raised for the first time on appeal. See Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003).
Pototsky’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.